                                             p/f


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X

 ANATOLY PISMAN,M.D,Individually and on
 Behalf of All Others Similarly Situated,
                             Plaintiff,
                                                                       MEMORANDUM & ORDER
              -against-
                                                                         17-CV-7210(NGG)(SMG)
 HOWARD A.ZUCKER, M.D., J.D., as
 Commissioner ofthe New York State Department
 of Health,

                             Defendant.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Anatoly Pisman brings this putative class action under 42 U.S.C. § 1983 on

behalf of all New York Medicaid providers (the "providers") who have received a notice that

they have been placed in the New York State Department of Health's("DOH")Accelerated

Collection Campaign (the "ACC"). (Compl.(Dkt. 1)^2.) Plaintiff alleges that, through the

ACC,Defendant Howard A. Zucker, Commissioner of DOH,has violated Plaintiffs right under

the Fifth and Fourteenth Amendments to procedural due process and has deprived Plaintiff of his

private property withoutjust compensation in violation ofthe Fifth Amendment. (Id        42,46.)

       Before the court is Defendant's motion to dismiss the complaint. (Mot. to Dismiss

("Mot.")(Dkt. 29).) For the following reasons, the motion is GRANTED.

I.     BACKGROUND


       A.     Facts


       This case concerns Medicaid expenditures in the state ofNew York and the method used

by DOH for collecting outstanding liabilities from Medicaid providers.

       According to Plaintiff, faced with the possibility that state Medicaid spending could

exceed the maximum permissible amount of annual Medicaid expenditures (referred to as the
                                                1
"Medicaid Global Spending Cap"), the DOH has undertaken a number of"plan[s] ofactionQ"

pursuant to which the state intends to "bring spending m line with the cap." (Compl.126.) One

such plan is the ACC. (Id H 27.) Through the ACC,DOH "collect[s] and keep[s] unverifiable

purported overpayments from Medicaid providers where[DOH]either lacks records from which

the existence of a liability may be determined, or has not provided such records" to the providers.

(Id HI.)

       The ACC works as follows. First, DOH sends a letter to Medicaid providers seeking

payment by a date certain of outstanding Medicaid liabilities (the "Notice"). (Id H 28.) "The

Notice informs providers of an overpayment balance that cannot be resolved by March 31,

2018[,]through recoupment against the provider's current Medicaid claims." (Id H 29.) The

Notice offers providers three ways ofresolving the outstanding balance: they may submit a

payment directly to DOH;they may submit a repayment proposal detailing how the provider

intends to pay the liability in full in advance ofthe deadline; or they may advise DOH ifthere is

another provider to which DOH should transfer the outstanding liabilities. (Id H 30.) The

Notice further informs providers that, ifthey do not respond or make acceptable payment

arrangements within 15 days ofthe date ofthe letter, DOH will enlist state agencies "to ensure

that the provider's debt is retired in a timely manner." (Id H 31•) According to Plaintiff,the

Notice "neither provides any details concerning the purported liability nor gives providers the

opportunity to be heard." (Id)

       Plaintiff, a physician enrolled as a provider in DOH's Medicaid system,received a Notice

on August 4,2017(the "Letter"). (Id HH 32-33; see Letter(Dkt. 34-1).) This was the first time

that Plaintiff had been informed by DOH "regarding an overpayment determination with respect

to any of his submitted claims and remittances." (Compl. H 33.) On August 8,2017,Plaintiff
sent an email to DOH requesting more information about and supporting documentation for the

outstanding balances. (Id. ^ 34; see Aug. 8, 2017, Email(Dkt. 34-2).) The following day, a

DOH agent responded to Plaintiffs email. (Compl. H 35.) The agent provided Plaintiff with a

screenshot of alleged overpayment liabilities dating back to 2010 connected to Plaintiffs

Medicaid provider ID number. (I^ The agent told Plaintiff that DOH did not, however, have

access to Plaintiffs Medicaid claims, and that for copies of previous remittance advices for all

Medicaid claims submitted and paid by New York State he would have to contact a contractor,

CSC Providers Services("CSC"). Qd) Plaintiff and his representatives continued to correspond
with DOH in August and September 2017. (Id,136.) During this time Plaintiff also subniitted

multiple requests for information to CSC,which told Plaintiff that it could not provide him with
the requested remittances because the remittances were more than five years old. (Id,137.)
        On September 5,2017,DOH provided Plaintiff with two pages of a remittance addressed

to Plaintiff and dated February 26, 2014,that listed the liabilities as they existed at that time. (Id

139.) Plaintiff alleges that he had not previously received the remittance and that DOH could
not confirm that it was ever sent to him or anybody else. (Id) DOH referred Plaintiff to a

second contractor, CSRA,for more information concerning the remittances. (Id) On

November 2,2017,Plaintiff contacted CSRA,which confirmed that the remittances had never

been sent to Plaintiff because he was not the "pay-to" on the statements. (Id.) CSRA did not tell

Plaintiff to whom the remittances has been provided, purportedly due to restrictions imposed by

the Health Insurance Portability and Accountability Act("HIPAA"). (Id)

        On February 6, 2018,DOH provided Plaintiff with copies ofremittances establishing a

deficiency of$16,861.06. (Decl. of Donna M. Cater("Cater Deck")(Dkt. 29-2)K 10.)
       B.      Procedural History

       Plaintifffiled the complaint on December 11,2017. (Compl.) Plaintiff seeks ajudgment

declaring the ACC "null and void," an injunction preventing Defendant from implementing the

ACC or retaining any funds collected pursuant to the ACC,the production of supporting

documentation to substantiate the information in the Letter, and other relief that the court may

deem just and proper, including litigation costs and attorney's fees. (Id. at p.10.)

       At a pre-motion conference on March 15, 2018,the court granted Defendant leave to

move to dismiss the complaint. (Mar. 15,2018, Min. Entry.) The motion was fully briefed on

July 20,2018. (See Mot; Mem.in Supp. of Mot.("Mem.")(Dkt. 29-1); PI. Opp'n to Mot.("PI.

Opp'n")(Dkt. 30); Def. Reply (Dkt. 31).)

H.     LEGAL STANDARD

       "A case is properly dismissed for lack ofsubject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it." Makarova v.

United States, 201 F.3d 110,113(2d Cir. 2000). "The court must take all facts alleged in the

complaint as true and draw all reasonable inferences in favor of plaintiff, butjurisdiction must be

shown affirmatively, and that showing is not made by drawing from the pleadings inferences

favorable to the party asserting it." Khanom v. Kerry. 37 F. Supp. 3d 567, 572(E.D.N.Y. 2014)

(alteration adopted)(internal quotation marks omitted)(quoting Morrison v. Nat'l Austl. Bank

Ltd.. 547 F.3d 167,170(2d Cir. 2008)). "In resolving a motion to dismiss for lack ofsubject

matter jurisdiction under Rule 12(b)(1), a district court... may refer to evidence outside the

pleadings." Makarova,201 F.3d at 113;s^ Khanom.37 F. Supp. 3d at 572.

        Meanwhile,the purpose ofa motion to dismiss for failure to state a claim under

Rule 12(b)(6) is to test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark, 508
F.3d 106,112-13(2d Cir. 2007). A complaint will survive a motion to dismiss if it contains

"sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face.'" Ashcroft v. Iqbal, 556 U.S. 662,678(2009)(quoting Bell Atl. Corp. v. Twomblv,550

U.S. 544,570(2007)). "Threadbare recitals ofthe elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id When considering a motion to dismiss for

failure to state a claim,the court must accept as true all allegations offact in the complaint and

draw all reasonable inferences in favor ofthe plaintiff. ATSI Commc'ns. Inc. v. Shaar Fund,

Ltd., 493 F.3d 87,98(2d Cir. 2007). "In determining the adequacy ofthe complaint, the court

may consider any written instrument attached to the complaint as an exhibit or incorporated in

the complaint by reference, as well as documents upon which the complaint relies and which are

integral to the complaint." Subaru Distribs. Corp. v. Subaru of Am.. Inc.. 425 F.3d 119,122

(2d Cir. 2005).

m.      DISCUSSION


        A.      Subject Matter Jurisdiction

        Defendant argues that the court lacks jurisdiction over Plaintiffs due process claim

because the claim is moot, and that the court lacks jurisdiction over the takings claim because the

claim is unripe. (Mem. at 1-2.) Because the court must assure itself of subject matter

jurisdiction before assessing the merits of a claim, the court must address these arguments before

turning to the Rule 12(b)(6) motion.         Bobrowskv v. Yonkers Courthouse. Ill F. Supp. 2d

692,703(S.D.N.Y. 2011)("When a defendant moves to dismiss under Rule 12(b)(1)for lack of

subject matterjurisdiction, and also moves to dismiss on other grounds such as Rule 12(b)(6)for

failure to state a claim upon which relief can be granted,the [cjourt must consider the Rule
12(b)(1) motion first."(citing, inter alia, Rhulen Agency.Inc. v. Ala. Ins. Guar. Ass'm 896 F.2d
674,678(2d Cir. 1990))).

       The court holds that it has jurisdiction to adjudicate both claims but thatjurisdiction over

Plaintiffs takings claim should be decliued pursuant to the prudential ripeness doctrine set forth

in Williamson County Regional Planning Commission v. Hamilton Bank of Johnson City, 473

U.S. 172(1985).

               1.      Mootness(Due Process Claim)

                       a.     Legal Framework

       Under Article III ofthe United States Constitution,"the subject matter jurisdiction ofthe

federal courts" is limited such that "the 'parties must continue to have a personal stake in the

outcome in the lawsuit'" in order for the court's adjudication ofthe case to be proper. United

States y. Wiltshire. 772 F.Sd 976,978(2d Cir. 2014)(quoting Lewis v. Cont'l Bank Corp.,494

U.S. 472,477-78(1990)). When an "intervening circumstance deprives the plaintiff ofa

personal stake in the outcome ofthe lawsuit, at any point during the litigation, the action can no

longer proceed and must be dismissed as moot." Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663,

669(2016)(internal citation and quotation marks omitted). A plaintiff has lost a sufficient
personal stake in the litigation "only when it is impossible for a court to grant[him] any effectual
relief." Id,fquoting Knox v. SEIU.567 U.S. 298,307(2012)). Accordingly, as long as a

plaintiff retains "a concrete interest, however small,in the outcome ofthe litigation, the case is

not moot." Id,(quoting Chafin v. Chafin. 568 U.S. 165,172(2013)); see, e.g.. Ellis v. Bhd. of

Rv. Clerks. 466 U.S. 435,442(1984)(fmding the plaintiffs request for an injunction against

paying union dues was not mooted by the defendant union's dissolution because the "undeniably
minute" amount ofinterest on previously paid dues remained at issue); Fishman v. Daines. 743
F. Supp. 2d 127,139-40(E.D.N.Y. 2010)(holding that the restoration of Medicaid benefits to

the plaintiff did not deprive the court ofjurisdiction when the court could still grant injunctive

relief requiring the defendant to provide the plaintiff with a hearing to adjudicate past unpaid

benefits).

       Moreover,"factual changes made by a defendant after litigation has commenced cannot

render a case moot unless it is absolutely clear the defendant cannot resume the allegedly

offending conduct." See Clear Channel Outdoor. Inc. v. Citv ofNew York. 594 F.3d 94,110(2d

Cir. 2010)(quoting Friends ofthe Earth. Inc. v. Laidlaw Envtl. Servs.. Inc.. 528 U.S. 167,189

(2000)). A defendant's "voluntary cessation of allegedly illegal activity may render a case

moot," however, when "the defendant can demonstrate that(1)there is no reasonable expectation

that the alleged violation will recur and (2)interim relief or events have completely and

irrevocably eradicated the effects ofthe alleged violation." Id.(quoting Campbell v.

Greisberger,80 F.3d 703,706(2d Cir. 1996), abrogated on other grounds bv Exxon Mobil Corp.

V. Saudi Basic Indus. Corp., 544 U.S. 280(2005)). A party asserting mootness bears a"heavy"

burden ofproof. N.Y. State Nat'l Org. for Women v. Terry. 159 F.3d 86, 91 (2d Cir. 1998)

fquoting United States v. W.T. Grant Co.. 345 U.S. 629,633(1953)).

                       b.      Application

       After the filing ofthe complaint in this case. Defendant sent Plaintiff copies ofremittance

advices "detailing the deficiency owed" by Plaintiff, as referred to in the Letter. (Mem. at 20.)

The remittance advices document each instance where Plaintiff was overpaid, provide a brief

reason for the overpayment, and calculate the "negative balances" on Plaintiff's account fi"om

these overpayments. (See Cater Decl. ^ 8 n.2.) Defendant argues that the production ofthese

remittance advices "fully establish[es] [Plaintiffs] liability" and therefore moots Plaintiffs claim
that DOH denied him due process by demanding payment pursuant to the ACC without

providing him notice or information regarding the amounts owed. (Mem. at 20;^Cater Decl.

^ 10.) Plaintiff responds that his due process claim is not moot because the remittance advices

"do not allow Plaintiffto determine the basis of[DOH's]overpayment claims" nor do they

"provide sufficient information for Plaintiff...to evaluate[DOH's] claims." (PI. Opp'n at 19.)

Furthermore, aside from the question of whether the records provided by DOH are adequate,

Plaintiff claims that the court can still grant him his sought injunction against the continued

operation ofthe ACC in spite ofDOH's voluntary cessation of its allegedly unconstitutional
behavior.(^id at 19-20; see also id, at 20-21 (arguing that DOH has not met "its burden of
demonstrating that the challenged conduct will cease").)

       Plaintiffs due process claim turns on his allegations that(1)DOH failed to provide

Plaintiff with prior notice of his debt liability before attempting to collect the alleged

overpayments,(2)DOH failed to inform Plaintiff of his rights under New York law to challenge
DOH's determination ofliability, and(3)DOH and its contractor, CSRA,refused to provide
Plaintiff with remittance advices and other documentation that would demonstrate the existence

ofPlaintiff's liability. (Compl.142;s^ PI. Opp'n at 10,16-17.) The court agrees with Plaintiff
that this claim is not mooted by the production ofthe remittance advices.

        First, the fact that the DOH has now provided these remittance advices to Plaintiff does

not address the question of why DOH failed to give these records to Plaintiffin the first place.
(See PI. Opp'n at 4-5.) Previously, Plaintiff had been denied access to these records because he
was not listed as the "pay-to" on the remittances. (Compl.^ 39.) When asked to whom the

records had been sent, CSRA refused to tell him,"purportedly due to HIPAA restrictions." Qd)
Any due process harm arising out ofthese circumstances is not mooted by Plaintiffs subsequent

receipt ofhis remittances.

        Additionally, contrary to Defendant's argument. Plaintiffs interest extends beyond

simply demanding that DOH provide proofofPlaintiffs indebtedness. (See Mem. at 21.)

Rather, Plaintiff is challenging the adequacy ofDOH's procedures for establishing the existence

of Plaintiff's indebtedness and collecting the debt from Plaintiff. (See Compl.      1, 40.) Part of

this challenge involves the ability for Plaintiff—and other similarly situated providers—^to

evaluate DOH's claims ofindebtedness. Plaintiff argues that, because the recently provided

remittance advices "predate the time for which providers are required to retain Medicaid

records," it might be impossible for him to cross-check his own records with those provided by

DOH if he had, as permitted by law, disposed ofthe records for those older billing periods. (See

PI. Opp'n at 11,19.) Thus,even ifthe remittance advices support Defendant's determination of
Plaintiffs liability. Defendant's failure to provide timely notice ofPlaintiffs liability hindered

Plaintiffs ability to protect his interests by preserving records that dispute Defendant's

determination. See Ortiz v. Regan,749 F. Supp. 1254,1263(S.D.N.Y. 1990)("Where state

action may effect a final deprivation of property, due process requires sufficient notice to enable

affected persons to protect their interests."). Defendant's production of Plaintiffs remittance

advices canuot eradicate this effect of Defendant's alleged failure to provide Plaintiff with timely

notice of his debt liability.

        Regardless of whether the remittance advices ultimately support DOH's determination of

liability. Plaintiff has an interest in challenging a program that allegedly deprived him of his
procedural rights in the process ofreaching this determination. See Norton v. Town ofIslip, 239
F. Supp. 2d 264,271-72(E.D.N.Y. 2003)(noting that a plaintiff suffers harm from a procedural
due process violation even when the defendant "could later prove that the factual determinations
it made were correct" because the Due Process Clause "creates an independent right to notice

and a hearing ... without respect to the underlying merits ofthe case"). The court therefore

finds that Plaintiffs procedural due process claim is not moot and that subject matter jurisdiction

exists over it.

                  2.   Ripeness(Takings Claim)

                       a.     Legal Overyiew

        Defendant also argues that the court lacks jurisdiction over Plaintiffs takings claim

because the claim is unripe. (Mem. at 18.) When considering whether a constitutional takings

claim is ripe, courts apply a test derived from the Supreme Court's holding in Williamson

County. Under Williamson County,the plaintiff must show that"(1)the state regulatory entity

has rendered a Tmal decision' on the matter, and(2)the plaintiff has soughtjust compensation

by means of an available state procedure." Progressive Credit Union v. City ofNew York,889
F.3d 40,54(2d Cir. 2018). Both prongs must be satisfied for a takings claim to be ripe.

Suitum V. Tahoe Reg'l Planning Agencv,520 U.S. 725, 733-34(1997)(noting that Williamson

County presents "two independent prudential hurdles"). While Williamson County usually
applies in the context of a land-use dispute, courts—^including the Supreme Court—often apply
traditional takings analysis in the context of non-traditional takings claims, such as when the

property at issue is money. See Kurtz v. Verizon N.Y.. Inc., 758 F.3d 506,515(2d Cir. 2014)

^'"Wilb'amson Countv applies to^takings claims.");^Concrete Pine & Prods, of Cal.. Inc. v.

Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602,643-44(1993)(using real-property

takings cases to analyze claim of monetary taking).




                                                 10
          The first prong ofthe Williamson County analysis requires the court to ask whether the

 initial administrative decisionmaker has rendered a final decision on the matter at issue. The

 finality requirement"helps distinguish between those cases in which a plaintiff has suffered a

'concrete and particularized,' 'actual or imminent injury,' and those in which injury is 'merely

 speculative and may never occur, depending on the final administrative resolution.'" Sunrise

 Detox V.LLC v. Citv of White Plains. 769 F.3d 118,122(2d Cir. 2014)(first quoting Luian v.

 Defs. of Wildlife. 504 U.S. 555,560(1992), and then quoting Dougherty v. Town ofN.

 Hemnstead Bd. ofZoning Appeals. 282 F.3d 83,90(2d Cir. 2002)); s^ Williamson County,473

 U.S. at 193 ("[T]he finality requirement is concerned with whether the initial decisionmaker has

 arrived at a definitive position on the issue that inflicts an actual, concrete injury ...."). By

 requiring the plaintiff to show prior to bringing suit that an administrative decisionmaker

 rendered a final decision regarding the property at issue, the court is able to "develop[] a full

 factual record ofthe dispute, avoid[] unnecessary constitutional rulings, and honor[] principles of

 federalism." Dean v. Town ofHempstead. 163 F. Supp. 3d 59,78(E.D.N.Y. 2016).

          In order to satisfy the second Williamson County prong, the plaintiff must allege that he

"exhausted state procedures for obtaining just compensation."^ Guichard v. Town of

 Brookhaven.26 F. Supp. 3d 219, 225(E.D.N.Y. 2014). Where "a State provides an adequate

 procedure for seeking just compensation,the property owner cannot [state a takings claim] until

[he] has used the procedure and been denied just compensation." Williamson County.473 U.S.

 at 195. While similar to the fmality prong,the exhaustion prong is less concerned with clarifying




'The Supreme Court has granted certiorari on the question of whether the Court should reconsider Williamson
County's exhaustion prong. See Knick v. Township of Scott. 138 S. Ct. 1262(Mem)(2018); see also Pet'n for Writ
 of Certiorari, at i, Knick. 138 S. Ct. 1262(No. 17-647). Because the court finds that Plaintiff has failed to satisfy
 bodi elements of WiHiam.son County's ripeness test, the forthcoming decision in Knick will not affect the outcome
 in this case.

                                                           11
whether an agency has made a final decision to take a plaintiffs property and instead considers

whether the state offers a "reasonable, certain, and adequate provision for obtaining

compensation" after the taking has occurred. Kurtz. 758 F.3d at 512(quoting Williamson

County.473 U.S. at 194).

                       h.      Application

        Plaintiffs takings claim fails both prongs ofthe Williamson County ripeness analysis.

First, Plaintiff cannot meet the finality requirement. The Letter threatened enforcement action

but, as far as the court is aware, DOH has not commenced any proceedings against Plaintiff or

actually taken his property. In order for DOH to secure Plaintiffs alleged debt, it would have to

take the additional step ofinitiating a civil proceeding to collect.    N.Y. Comp. Codes R &

Regs. tit. 18,§ 518.5(c)("The department reserves the right to initiate or participate in civil

proceedings...to recover any overpayment."). Until this has occurred, the court is unable to

conclude that Plaintiff has been injured in accordance with the finality requirement. ^Murphy

V. New Milford Zoning Comm'n,402 F.3d 342,351 (2d Cir. 2005)(finding plaintiff could not

show injury because any taking would occur "only after a legal proceeding is filed"). The court

also notes that the Letter informed Plaintiffthat DOH cannot collect the debt by withholding

firom Plaintiffs future Medicaid reimbursements, a disclaimer that diminished the risk of any

immediate harm resulting firom Defendant's initial determination ofliability. (See Letter.)

        The court also finds that Plaintifffails to satisfy the exhaustion prong. As Defendant

points out,the Second Circuit has found that a proceeding under Article 78 ofthe New York

Civil Practice Law and Rules constitutes an adequate remedy under state law. (See Mem. at 10

11.5.) See Vandor. Inc. v. Militello. 301 F.3d 37,38-39(2d Cir. 2002). Contrary to Plaintiffs

argument(s^ PL Opp'n at 13-16), an Article 78 proceeding would allow a state court to



                                                 12
undertake a broad review of Defendant's collection procedures.         N.Y. C.P.L.R. 7803

(permitting a party to initiate a judicial proceeding to determine whether an agency "failed to

perform a duty enjoined upon it by law," was "affected by an error oflaw," or made a

"determination [in] violation oflawful procedure"). In fact, state courts in New York have

adjudicated Article 78 claims similar to PlaintifFs in the context of disputes over Medicaid

reimbursements. See, e.g.. Cortlandt Nursing Home v. Axehod.486 N.E.2d 785, 790-91 (N.Y.

1985)(reviewing an Article 78 proceeding brought by a provider for declaratory and injunctive

relief to prohibit DOH from recouping or attempting to recoup overpayments). In addition,

courts have found that an action under Article I, Section 7 ofthe New York State Constitution—

which provides that "[pjrivate property shall not be taken for public use withoutjust

compensation"—serves as an adequate state remedy for takings claims. S^ Progressive Credit

Union. 889 F.3d at 55; Viteritti v. Incorporated Village of Bawille. 831 F. Supp. 2d 583, 591

(E.D.N.Y.2011). Plaintiff does not allege that he pursued any ofthese remedies prior to

bringing this action and he does not offer any justification for his failure to exhaust them.

       Because Plaintiff's complaint does not adequately allege that his takings claim is ripe for

adjudication in federal court, the court dismisses this claim. See Viteritti, 831 F. Supp. 2d at

591-92 fciting Rahl v. N.Y. Tel. Co.. No.09-CV-1165,2010 WL 3338832, at *5(N.D.N.Y.

Aug.24, 2010)).

       B.      The Merits of Plaintiffs Procedural Due Process Claim

       Under the Due Process Clause,"no person may be deprived oflife, liberty, or property

without reasonable notice and an opportunity to be heard." Palkovic v..Tnhnsnn. 281 F. App'x

63,66(2d Cir. 2008)(summary order)(quoting Karpova v. Snow.497 F.3d 262,270(2d Cir.

2007));^Mullane v. Cent. Hanover Bank & Tr. Co.. 339 U.S. 307, 314(1950). Accordingly,



                                                 13
in order to state a § 1983 procedural due process claim, a plaintiff must first show that he was

deprived of a life, liberty, or property interest; without such a deprivation,"no process is due."

Kerry v. Din. 135 S. Ct. 2128,2132(2015)(plurality opinion)(emphasis omitted): see Sundbve

V. Qgunleve. 3 F. Supp. 2d 254,262(E.D.N.Y. 1998)(citing Bd. of Regents v. Roth. 408 U.S.

564,569-70(1972)). Only after the plaintiff has identified a protected interest of which the state

has deprived bim may the court proceed to ask whether the deprivation was effected without due

process. See Progressive Credit Union,889 F.3d at 51.

        Plaintiff claims that, through the ACC,DOH has violated Plaintiff's right to due process

by demanding that he remit money to the state without providing adequate notice of how the

liability was determined or how to challenge it. rSee Compl.142; PI. Opp'n at 7-8,10.) He

argues that he suffered a "deprivation" of his property interest in the money he was paid through

Medicaid reimbursements when DOH "threat[ened to] depriv[e] him "of money earned for

services performed as a qualified Medicaid provider." (PI. Opp'n at 9(emphasis omitted).) The

court disagrees.^

         At most,the Letter served as a threat ofinitiating a subsequent collection action that

would deprive Plaintiff of money that he had already received. While threats ofsubsequent legal

action can, as discussed above, help establish jurisdiction, they are not sufficient to meet the

deprivation requirement ofa procedural due process claim. Plaintiffs reliance on Senape v.

Constantino. No. 93-CV-5182(SS), 1995 WL 29502(S.D.N.Y. Jan. 26, 1995), affd. 99 F.3d

401 (2d Cir. 1995), to argue the opposite is inapt. (See PI. Opp'n at 9.) In Senape. the New



^ Ifthe court construed Plaintiff's complaint as alleging that he suffered a violation of his procedural due process
rights simply through the receipt ofinsufficient notice regarding the collection ofoverpayments(see Compl.^42;
PI. Opp'n at 10), his failure to allege a deprivation would still doom his claim. As the Supreme Court has made
clear,"notice and an opportunity to be heard are the vehicles which must be used to protect pre-existing rights: they
are not rights in and ofthemselves." Cassidv v. Scoppetta. 365 F. Supp. 2d 283,287(E.D.N.Y. 2005)(citing
Cleveland Bd. ofEduc. v. Loudermill. 470 U.S. 532, 541 (1985)).

                                                         14
York State Department of Social Services,through official action, announced its intention to

exclude the plaintifffrom its list of qualified Medicaid providers and to collect $335,205 in

overpayment from him. 1995 WL 29502, at *2. Even though the state had not yet collected the
overpayment from the plaintiff, then-Judge Sotomayor found that the plaintiff had alleged the
deprivation ofa property right. Id at *4. The crucial difference between that case and this one

is that, in Senape,the state maintained the right to collect the overpayments without any further

process, while DOH here has stated that any collection of debt from Plaintiff will require

"additional action." (See Letter; see also Def. Reply at 4 & n.2(comparing Senape and the

instant case).)

       Even if Plaintiff were correct that Senape stands for the principle that the mere proposal

ofa deprivation constitutes a deprivation, the court would decline to follow that rule because it is
against the weight of more recent circuit precedent. In O'Connor v. Pierson, 426 F.3d 187(2d
Cir. 2005), a public school teacher claimed that the state of Connecticut deprived him of due

process when it placed him on sick leave and conditioned his return on a psychiatric examination
and his release of past medical records. The Second Circuit, rejecting the plaintiffs claim as it
related to the time in which he was on paid sick leave, foimd that he could not been said to have

been "deprived of a property right in any meaningful sense until his sick pay ran out." Id, at 200.
This decision has been interpreted to stand for the proposition that "unconstitutional conduct

absent any adverse consequence does not give rise to a... due process claim." Joelo Realties,
Inc. V. Seggos. No. 16-CV-1666(ARR),2016 WL 4491409, at *6(E.D.N.Y. Aug. 24,2016);

also id, at *7("For all ofthe reasons stated above in the context ofplaintiffs' substantive due

process claim, plaintiffs have not alleged that they Q were deprived oftheir property rights
without due process of law.").



                                                 15
       Because Plaintiff cannot show that he has been deprived of any property interest, the

court need not decide whether the ACC provides sufficient procedural due process. The court

therefore dismisses Plaintiffs procedural due process claim.

IV.    CONCLUSION


       For the foregoing reasons, Defendant's motion to dismiss(Dkt. 29)is GRANTED.

Plaintiffs complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is

respectfully DIRECTED to enterjudgment for Defendant and close the case.

       SO ORDERED.

                                                                    s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                         N CHOLAS G. GARAIJFIS
       January ^ ,2019                                            United States District Judge




                                               16
